DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 9,403,267) in view of Strong (US 6,843,183) and Hoshino (US 6,454,483).
As to claims 1, 2, 4 and 5, Ho discloses a telescopic tube having a stabilizing structure, comprising: 
a first tube 20 having an internal end and an external end and having a constant inner diameter, wherein a stabilizing element 22 affixed to the internal end of the first tube comprises at least three longitudinal stabilizing lines 221 protruded from an outer wall of the internal end, and wherein at least one of the stabilizing lines has a blocking surface disposed at one end thereof near the external end, and an angle formed by the blocking surface and the first tube is approximately a right angle; and 
a second tube 30 having an inner diameter larger than an outer diameter of the first tube, and having an upper end and a lower end, wherein the upper end is provided with a blocking portion A,419 having an opening (Figure 7 reprinted with annotations below), and the opening has an inner diameter larger than the outer diameter of the first tube and smaller than the diameter of the outer periphery of the stabilizing lines for the blocking portion to block the blocking surface when the stabilizing lines are moved towards the blocking portion (inwardly-bent portion A of second tube 30 and lip 419 are each capable of blocking the blocking surface of stabilizing lines 211 when the cam 434 and press plate 417 and thus the upper end of second tube 30 is in the unclamped radially-expanded position; and thus constitute “blocking portions”; Figure 7);
wherein the second tube is sleeved outside the first tube, the first tube is slidable inside the second tube, and the external end penetrates outward through the opening; the external end and the lower end are pulled in opposite directions such that a length of the external end exposed outside the second tube is increased until the blocking surface of the at least one stabilizing line abuts against the blocking portion, thereby the external end is fully exposed outside the second tube, while the internal end remains inside the second tube; and a gap between the first tube and the second tube is reduced and maintained due to the stabilizing lines such that the first tube is stably slidable inside the second tube; and 
wherein the stabilizing lines are parallel to each other and parallel to the first tube (Figures 1-7).
[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    232
    423
    media_image1.png
    Greyscale

Ho discloses a telescopic tube wherein a separately-formed stabilizing element 22 affixed to the internal end of the first tube 20 comprises the longitudinal stabilizing lines 221; instead of wherein the longitudinal stabilizing lines are directly integrally-formed with and protrude from an outer wall of the internal end of the first tube, wherein an inner wall of the internal end is formed with recesses corresponding to the longitudinal stabilizing lines, respectively, and an outer periphery of the stabilizing lines is defined along an outer edge of each of the stabilizing lines in a cross-sectional plane of the first tube; wherein each of the stabilizing lines is composed of a plurality of protruding points or a plurality of protruding line segments.
Strong teaches a telescopic tube wherein longitudinal stabilizing lines 170,172 are directly integrally-formed with and protrude from an outer wall of the internal end of a first tube 132, wherein an inner wall of the internal end is formed with recesses corresponding to the longitudinal stabilizing lines, respectively, and an outer periphery of the stabilizing lines is defined along an outer edge of each of the stabilizing lines in a cross-sectional plane of the first tube; wherein the stabilizing lines are parallel to each other and parallel to the first tube; wherein each of the stabilizing lines is composed of a plurality of protruding points or a plurality of protruding line segments; the directly integrally-formed stabilizing lines allowing the telescoping tubes to move smoothly and freely without binding or becoming stuck, and providing for easier assembly (Figure 5; C9 L8-20, C12 L59-C13 L35).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic tube disclosed by Ho wherein the longitudinal stabilizing lines are directly integrally-formed with and protrude from an outer wall of the internal end of the first tube, as taught by Strong, in order to enable the telescoping tubes to move more smoothly and freely without binding or becoming stuck, and to provide for easier assembly.
Ho fails to explicitly disclose a telescopic tube wherein the second tube has an inner diameter larger than a diameter of the outer periphery of the stabilizing lines, and wherein the longitudinal stabilizing lines maintain a gap with the second tube.
Hoshino teaches a telescopic tube wherein a second tube 11 has an inner diameter 12 larger than a diameter of the outer periphery of a stabilizing element 20, and wherein the stabilizing element maintains a gap with the second tube; the gap between the outer diameter of the stabilizing element and the inner diameter of the second tube allowing the telescoping tubes to move smoothly and freely without binding or becoming stuck, and providing for easier assembly (Figure 1; C4 L18-26).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic tube disclosed by Ho as modified by Strong to comprise a gap between the outer diameter of the stabilizing lines and the inner diameter of the second tube, as taught by Hoshino, in order to enable the telescoping tubes to move more smoothly and freely without binding or becoming stuck, and to provide for easier assembly.
As to claim 3, Ho discloses a telescopic tube wherein the blocking portion 419 is a sleeve 41 provided with a fastening member 431, and wherein when the fastening member is locked, the first tube 20 is not slidable relative to the second tube 30; when the fastening member is released, the first tube is slidable relative to the second tube (Figure 7).
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Ho as modified by Strong and Hoshino fails to disclose a telescopic tube wherein the upper end of the second tube is provided with a blocking portion having an opening having an inner diameter smaller than the diameter of the outer periphery of the stabilizing lines for the blocking portion to block the blocking surface when the stabilizing lines are moved towards the blocking portion, as element 419 of the Ho reference is a stabilizing portion but not a blocking portion.
Examiner disagrees.  As to claim 1, Ho discloses a telescopic tube comprising a second tube 30 having an upper end provided with a blocking portion A,419 having an opening (Figure 7 reprinted with annotations above), wherein the opening has an inner diameter smaller than the diameter of the outer periphery of the stabilizing lines 221 for the blocking portion to block the blocking surface when the stabilizing lines are moved towards the blocking portion (inwardly-bent portion A of second tube 30 and lip 419 are each capable of blocking the blocking surface of stabilizing lines 211 when the cam 434 and press plate 417 and thus the upper end of second tube 30 is in the unclamped radially-expanded position; and thus constitute “blocking portions”; Figure 7).
As to claim 1, Attorney further argues that:
Ho as modified by Strong fails to disclose a telescopic tube wherein the longitudinal stabilizing lines are directly formed on the first tube, and wherein at least one of the stabilizing lines has a blocking surface disposed at one end thereof near the external end, and an angle formed by the blocking surface and the first tube is approximately a right angle, as the upper surface of flanges 221 of the Ho reference is never used to be a blocking surface, and as protrusions 170,172 of the Strong reference as dome-shaped.
Examiner disagrees.  As to claim 1, Ho discloses a telescopic tube wherein a stabilizing element 22 affixed to the internal end of the first tube 20 comprises at least three longitudinal stabilizing lines 221 protruded from an outer wall of the internal end, and wherein at least one of the stabilizing lines has a blocking surface disposed at one end thereof near the external end, and an angle formed by the blocking surface and the first tube is approximately a right angle (Figures 1-7).
Ho discloses a telescopic tube wherein a separately-formed stabilizing element 22 affixed to the internal end of the first tube 20 comprises the longitudinal stabilizing lines 221; instead of wherein the longitudinal stabilizing lines are directly integrally-formed with and protrude from an outer wall of the internal end of the first tube, wherein an inner wall of the internal end is formed with recesses corresponding to the longitudinal stabilizing lines, respectively, and an outer periphery of the stabilizing lines is defined along an outer edge of each of the stabilizing lines in a cross-sectional plane of the first tube.
Strong teaches a telescopic tube wherein longitudinal stabilizing lines 170,172 are directly integrally-formed with and protrude from an outer wall of the internal end of a first tube 132, wherein an inner wall of the internal end is formed with recesses corresponding to the longitudinal stabilizing lines, respectively, and an outer periphery of the stabilizing lines is defined along an outer edge of each of the stabilizing lines in a cross-sectional plane of the first tube; wherein each of the stabilizing lines is composed of a plurality of protruding points or a plurality of protruding line segments; the directly integrally-formed stabilizing lines allowing the telescoping tubes to move smoothly and freely without binding or becoming stuck, and providing for easier assembly (Figure 5; C9 L8-20, C12 L59-C13 L35).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic tube disclosed by Ho wherein the longitudinal stabilizing lines are directly integrally-formed with and protrude from an outer wall of the internal end of the first tube, as taught by Strong, in order to enable the telescoping tubes to move more smoothly and freely without binding or becoming stuck, and to provide for easier assembly.
As to Attorney’s arguments regarding the upper surface of flanges 221 of the Ho reference never being used as a blocking surface, Examiner notes that inwardly-bent portion A of second tube 30 and lip 419 are each capable of blocking the upper surface of stabilizing lines 211 when the cam 434 and press plate 417 and thus the upper end of second tube 30 is in the unclamped radially-expanded position; and thus constitute “blocking portions”, and likewise the upper surface of stabilizing lines 221 constitutes a “blocking surface”.  
As to Attorney’s arguments regarding the dome-shape of protrusions 170,172 of the Strong reference, Examiner notes that the Strong reference has not been applied to teach or suggest the angle formed by the blocking surface and the first tube being approximately a right angle; such limitations are disclosed by the longitudinal stabilizing lines 221 within the base reference of Ho.  The Strong reference has only been applied to teach or suggest modifying the telescopic tube disclosed by Ho wherein the longitudinal stabilizing lines 221 are directly integrally-formed with and protrude from an outer wall of the internal end of the first tube.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/03/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619